Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 30 Nov 2021.
Claims 1-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3 Dec 2020. It is noted, however, that applicant has not filed a certified copy of a certified translation of every foreign benefit application or Patent Cooperation Treaty (PCT) application. A translation of an application not filed in English is required when deemed necessary by the examiner as stated in 37 CFR 1.55(g)(2)(iii). The English language translation of a non-English language foreign must be filed together with a statement that the translation of the certified copy is accurate. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 and 16-17 recite the limitation "calculate a parking fee," emphasis added. Claims 5-6 depend from claim 1, and claims 16-17 depend from claim 13. Both claims 1 and 13 recite calculating a parking fee based on the vehicle data. It is unclear whether this is the same total fee or whether separate fees are being charged. If Applicant wishes to invoke the surcharge disclosure of [0073] in Applicant’s originally filed specification, amending the claim language to recite “calculate a surcharge” would help to obviate this rejection. For purposes of examination, this is being interpreted as identifying a total fee to be charged based on the vehicle data. 
Claims 7-10 depend from claim 5, and claims 18-20 depend from claim 16. Dependent claims are construed as incorporating all of the limitations of their parent claims. Therefore, claims 5-10 and 16-20 rejected under 35 U.S.C. 112(b) as being indefinite

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: Claims 1-10 recite an apparatus, claims 11-12 recite a method, and claims 13-20 recite a system. These are statutory categories. 
Step 2A, prong 1: Independent claims 1 and 11 recite acquiring vehicle data of a vehicle that is parked in a predetermined parking lot, the vehicle data including information about a parking position in the parking lot; and calculating a parking fee corresponding to the vehicle based on the vehicle data. Independent claim 13 recites transmitting vehicle data including information about a parking position in a predetermined parking lot; acquiring the vehicle data; and calculating a parking fee corresponding to the vehicle based on the vehicle data. Determining a parking fee for parking in a lot is at least one of a fundamental economic practice or commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited elements used to apply the idea or merely linking the idea to a technological environment. In claim 1 the additional element is the controller including at least one processor. In claim 11 there are no additional elements. In claim 13 the additional elements are an apparatus mounted on a vehicle and an apparatus for managing the vehicle, wherein the first apparatus comprises a controller including a processor, and the second apparatus comprises a controller including at least one processor. Applicant’s originally filed specification discloses that the onboard apparatus comprises “a controller 201, a storage 202, a communication unit 203, an input/output unit 204 and a vehicle communication unit 205,” as in [0037]. Therefore, the broadest reasonable interpretation of the onboard apparatus is that it is a generic computing device that is on or in a vehicle; there does not appear to be any structural or functional change that is required to be read into the onboard apparatus that differentiates it from a generic computing device. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. That the first apparatus is located on the vehicle constitutes merely linking the abstract idea to a technological field. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further define the abstract idea with additional steps or rules to be followed. Claims 2-6 and 14-17 recite different types of vehicle data that are received, such as position, orientation, and size information, and basing the parking fee thereon. Claims 7 and 18 recite deciding a calculation criterion for the parking fee and calculating the fee thereon. Claims 8 and 19 recite generating guidance data to inform the driver about the calculation criterion. Claims 9 and 20 recite adjusting the parking fee based on degree of deviation of the actual parking location from the appropriate parking location. Claim 10 recites generating guidance data informing a driver about the appropriate parking location. Claim 12 recites executing the method of claim 11. All of these claims recite additional steps for executing the commercial interaction or fundamental economic practice of assessing a parking fee based on the parking information of a vehicle. 
Step 2A, prong 2: The dependent claims do not integrate the abstract idea into a practical application because the additional elements are generically recited elements used to apply the idea or merely linking the idea to a technological environment. Claims 7, 9, 18 and 20 recite a storage for storing data, which is a generically recited computing element performing its normal function. Claim 12 recites a non-transitory storage medium storing a program for causing a computer to execute the method of claim 11. Otherwise, the dependent claims do not recite additional elements other than those recited in the independent claims. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 20170116790 to Kusens et. al. (“Kusens”).
Claim 1
Kusens discloses the following elements: 
An information processing apparatus comprising a controller including at least one processor, the controller being configured to execute: ([0064] parking system includes electronic devices configured to compute, process, store, etc. digital information and data; table 1 following paragraph [0004] parking system includes processing resources configured to execute the disclosed processes)
acquiring vehicle data of a vehicle that is parked in a predetermined parking lot, the vehicle data including information about a parking position in the parking lot; ([0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
and calculating a parking fee corresponding to the vehicle based on the vehicle data. ([0022] parking system determines how much to charge based on a defined rate and a time period that the vehicle is in the identified spot)
Claim 2
Kusens discloses the elements of claim 1, above. Kusens also discloses: 
wherein the vehicle data includes position information about the vehicle. ([0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
Claim 5
Kusens discloses the elements of claim 1, above. Kusens also discloses: 
wherein the controller judges the parking position of the vehicle in the parking lot, based on the vehicle data, and calculates a parking fee corresponding to the judged parking position. ([0028] fee is specific to a spot; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
Claim 7
Kusens discloses the elements of claim 5, above. Kusens also discloses: 
a storage storing data for deciding a calculation criterion for the parking fee corresponding to the parked vehicle, wherein the controller calculates the parking fee using the calculation criterion corresponding to the parked vehicle. (table after [0004] parking database includes parking rates for parking spaces; [0018] rates are specific to particular spots; [0063] system stores parking rules and rates)
Claim 8
Kusens discloses the elements of claim 7, above. Kusens also discloses: 
wherein the controller further generates guidance data informing a driver of the vehicle about the calculation criterion corresponding to the vehicle. ([0018] user is presented with identified spot and associated rate for that spot; [0063] system stores parking rules and rates and directions for users to reach parking spaces)
Claim 9
Kusens discloses the elements of claim 5, above. Kusens also discloses: 
a storage storing an appropriate parking position in the parking lot, wherein the controller calculates the parking fee corresponding to the vehicle based on a degree of deviation of the judged parking position from the appropriate parking position. ([0016] user can be assigned a parking spot; [0054] data from monitored parking space is stored; [0028] fee is specific to a given parking space; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins; [0042] parking assignments are stored in the parking databases; [0035]-[0036] if user parks in an unauthorized space or stays over the reserved time, the system may alert the user to additional fees and/or deduct the additional charges/fines from the user’s account)
Parking in the wrong spot is a 100% deviation from the assigned spot, and therefore the claim is met. If Applicant wishes to invoke the embodiment disclosed in [0081], amendments which recite determining that the vehicle’s orientation is incorrect or the like may help to advance prosecution over Kusens. However, please see the discussion of claim 20, below. 
Claim 10
Kusens discloses the elements of claim 9, above. Kusens also discloses: 
wherein the controller further generates guidance data informing a driver of the vehicle about the appropriate parking position. ([0018] user is presented with identified spot and associated rate for that spot; [0063] system stores parking rules and rates and directions for users to reach parking spaces)
Claim 11
Kusens discloses the following elements: 
An information processing method comprising: ([0014] process flow/method for an automated parking management system)
acquiring vehicle data of a vehicle that is parked in a predetermined parking lot, the vehicle data including information about a parking position in the parking lot; ([0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
and calculating a parking fee corresponding to the vehicle based on the vehicle data. ([0022] parking system determines how much to charge based on a defined rate and a time period that the vehicle is in the identified spot)
Claim 12
Kusens discloses the elements of claim 11, above. Kusens also discloses: 
A non-transitory storage medium storing a program for causing a computer to execute the information processing method according to claim 11. (table after [0004] system includes random access memory (RAM), read-only memory (ROM), flash memory and is programmed to compute, process, store, display, handle, and/or use any form of digital information and/or digital data suitable for the embodiments described)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 6, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20170116790 to Kusens et. al. (“Kusens”) in view of U.S. Patent Publication No. 20180268617 to Bruce et. al. (“Bruce”).
Claim 3
Kusens discloses the elements of claim 2, above. Kusens also discloses: 
wherein the vehicle data further includes information about a direction in which the vehicle is oriented. ([0028] user preferences include whether the spot is parallel, straight in, or angled parking spaces; [0018] user is presented with identified spot and associated rate for that spot; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins; )
Applicant’s originally filed specification discloses an example embodiment in which the vehicle platform can sense the direction of the vehicle as in [0034]. However, because it is an example embodiment, it does not constitute a special definition that must be read into the claim. Reading limitations into the claim when there is no special definition is improper. See MPEP 2111.01(II). Additionally, Applicant’s originally filed specification also discloses that the parking lot itself can have parallel and straight-in spaces in at least fig. 2B and [0031]. Because the sensors determining the orientation are not read into the claim, and because Applicant’s originally filed specification discloses that the parking lot has parallel and straight-in spaces, the claim is met as to that aspect. 
Kusens discloses that the user can establish preferences for a space, that a fee is associated with a particular space, and that the spaces may be, for example, parallel, straight in, or angled parking spaces. This is at least highly suggestive that the fee is based at least partly on the orientation of the space. However, to the extent that Kusens does not explicitly disclose that the fee may be based on the characteristics of the spot, Bruce discloses that the price of parking may be based on various factors including the size of the spot in [0078]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the characteristic-based preferences and spot-specific fee of Kusens the characteristic-based fee as taught by Bruce in order to “automatically renegotiate a current transaction [such as increasing] the price of a parking space.” Bruce, paragraph [0069]. 
Claim 4
Kusens discloses the elements of claim 3, above. Kusens also discloses: 
wherein the vehicle data further includes information about a size of the vehicle. ([0028] user information includes the size of the vehicle; [0018] user is presented with identified spot and associated rate for that spot; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
Kusens discloses that the user can establish preferences for a space, that a fee is associated with a particular space, and that the spaces may be based on vehicle size. This is at least highly suggestive that the fee is based at least partly on the size space. However, to the extent that Kusens does not explicitly disclose that the fee may be based on the characteristics of the spot, Bruce discloses that the price of parking may be based on various factors including the size of the spot in [0078]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the characteristic-based preferences and spot-specific fee of Kusens the characteristic-based fee as taught by Bruce in order to “automatically renegotiate a current transaction [such as increasing] the price of a parking space.” Bruce, paragraph [0069]. 
Claim 6
Kusens discloses the elements of claim 1, above. Kusens also discloses: 
wherein the controller judges an area occupied by the vehicle in the parking lot, based on the vehicle data, and calculates a parking fee corresponding to a position of the area. ([0028] fee is specific to a spot; user preferences may include that the spot is in a particular position within the lot; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
Applicant’s originally filed specification appears to use “area” to mean “parking space” or “parking spot” in at least [0032]. 
Kusens discloses that the user can establish preferences for a space including its position, and that a fee is associated with a particular space. This is at least highly suggestive that the fee is based at least partly on the position of the space. However, to the extent that Kusens does not explicitly disclose that the fee may be based on the characteristics of the spot, Bruce discloses that the price of parking may be based on various factors including the size of the spot in [0078], and that the system may dynamically update the charge for a space based on the location as in [0057]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the characteristic-based preferences and spot-specific fee of Kusens the characteristic-based fee as taught by Bruce in order to “automatically renegotiate a current transaction [such as increasing] the price of a parking space.” Bruce, paragraph [0069]. 

Claim 13
Kusens discloses the following elements: 
A vehicle system comprising a first apparatus mounted on a vehicle and a second apparatus configured to manage the vehicle, ([0033] transmissions of a unique signal indicating the vehicle in a spot may be made by a user’s device and/or by the vehicle’s electronic system)
wherein the first apparatus comprises a first controller including at least one processor configured to transmit vehicle data including information about a parking position in a predetermined parking lot, to the second apparatus; ([0033] transmissions of a unique signal indicating the vehicle in a spot may be made by a user’s device and/or by the vehicle’s electronic system; [0034] if the correct signal is received indicating that the user is authorized for that spot, the payment subroutine begins; [0015] user accesses system with a mobile device; table 1 following paragraph [0004] communication devices include )
and the second apparatus comprises a second controller including at least one processor configured to execute: ([0064] parking system includes electronic devices configured to compute, process, store, etc. digital information and data; table 1 following paragraph [0004] parking system includes processing resources configured to execute the disclosed processes)
acquiring the vehicle data from the first apparatus; ([0033] vehicle is detected by the parking system based on transmissions of a unique signal indicating the vehicle in a spot may be made by a user’s device and/or by the vehicle’s electronic system; [0034] if parking spot is the assigned spot, payment subroutine begins)
and calculating a parking fee corresponding to the vehicle based on the vehicle data. ([0022] parking system determines how much to charge based on a defined rate and a time period that the vehicle is in the identified spot)
Kusens discloses that the user accesses the system with their communication devices, including any of cellular and/or smart telephones and/or electronic tablets as in the table following paragraph [0004]. To the extent that Kusens does not explicitly disclose that the communication devices include a processor, Bruce discloses that the user accesses the parking system with a computing device such as a mobile device, a smartphone or tablet, a laptop, or PC in at least [0037], that the computing devices include one or more computing nodes in [0122], and that computing nodes include one or more processors in [0116], [0118]. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the communication devices including processors as taught by Bruce for communication devices of Kusens. It is within the capabilities of one of ordinary skill in the art to recognize that a mobile computer that is not explicitly disclosed as containing a processor is interchangeable with one that is disclosed as containing a processor, especially when the language identifying the types of computers in use between the two references is nearly identical, and no inventive effort would have been required to make the substitution. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Claim 14
Kusens in view of Bruce discloses the elements of claim 13, above. Kusens also discloses: 
wherein the vehicle data includes position information about the vehicle. ([0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
Claim 15
Kusens in view of Bruce discloses the elements of claim 14, above. Kusens also discloses: 
wherein the vehicle data includes direction information indicating a direction in which the vehicle is oriented. ([0028] user preferences include whether the spot is parallel, straight in, or angled parking spaces; [0018] user is presented with identified spot and associated rate for that spot; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins; )
Applicant’s originally filed specification discloses an example embodiment in which the vehicle platform can sense the direction of the vehicle as in [0034]. However, because it is an example embodiment, it does not constitute a special definition that must be read into the claim. Reading limitations into the claim when there is no special definition is improper. See MPEP 2111.01(II). Additionally, Applicant’s originally filed specification also discloses that the parking lot itself can have parallel and straight-in spaces in at least fig. 2B and [0031]. Because the sensors determining the orientation are not read into the claim, and because Applicant’s originally filed specification discloses that the parking lot has parallel and straight-in spaces, the claim is met as to that aspect. 
Kusens discloses that the user can establish preferences for a space, that a fee is associated with a particular space, and that the spaces may be, for example, parallel, straight in, or angled parking spaces. This is at least highly suggestive that the fee is based at least partly on the orientation of the space. However, to the extent that Kusens does not explicitly disclose that the fee may be based on the characteristics of the spot, Bruce discloses that the price of parking may be based on various factors including the size of the spot in [0078]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the characteristic-based preferences and spot-specific fee of Kusens the characteristic-based fee as taught by Bruce in order to “automatically renegotiate a current transaction [such as increasing] the price of a parking space.” Bruce, paragraph [0069]. 
Claim 16
Kusens in view of Bruce discloses the elements of claim 13, above. Kusens also discloses: 
wherein the second controller judges the parking position of the vehicle in the parking lot, based on the vehicle data, and calculates a parking fee corresponding to the judged parking position. ([0028] fee is specific to a spot; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
Claim 17
Kusens in view of Bruce discloses the elements of claim 13, above. Kusens also discloses: 
wherein the second controller judges an area occupied by the vehicle in the parking lot, based on the vehicle data, and calculates a parking fee corresponding to a position of the area. ([0028] fee is specific to a spot; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins)
Applicant’s originally filed specification appears to use “area” to mean “parking space” or “parking spot” in at least [0032].
Kusens discloses that the user can establish preferences for a space including its position, and that a fee is associated with a particular space. This is at least highly suggestive that the fee is based at least partly on the position of the space. However, to the extent that Kusens does not explicitly disclose that the fee may be based on the characteristics of the spot, Bruce discloses that the price of parking may be based on various factors including the size of the spot in [0078], and that the system may dynamically update the charge for a space based on the location as in [0057]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the characteristic-based preferences and spot-specific fee of Kusens the characteristic-based fee as taught by Bruce in order to “automatically renegotiate a current transaction [such as increasing] the price of a parking space.” Bruce, paragraph [0069]. 

Claim 18
Kusens in view of Bruce discloses the elements of claim 16, above. Kusens also discloses: 
wherein the second apparatus further comprises a storage storing data for deciding a calculation criterion for the parking fee corresponding to the parked vehicle, and the second controller calculates the parking fee using the calculation criterion corresponding to the parked vehicle. (table after [0004] parking database includes parking rates for parking spaces; [0018] rates are specific to particular spots; [0063] system stores parking rules and rates)
Claim 19
Kusens in view of Bruce discloses the elements of claim 18, above. Kusens also discloses: 
wherein the second controller generates guidance data informing a driver of the vehicle about the calculation criterion corresponding to the vehicle and outputs the guidance data via the first apparatus. ([0018] user is presented with identified spot and associated rate for that spot; [0063] system stores parking rules and rates and directions for users to reach parking spaces)
Claim 20
Kusens in view of Bruce discloses the elements of claim 16, above. Kusens also discloses: 
wherein the second apparatus further comprises a storage storing an appropriate parking position in the parking lot, and the second controller calculates the parking fee corresponding to the vehicle based on a degree of deviation of the judged parking position from the appropriate parking position. ([0016] user can be assigned a parking spot; [0054] data from monitored parking space is stored; [0028] fee is specific to a given parking space; [0033] vehicle is detected by the parking system; [0034] if parking spot is the assigned spot, payment subroutine begins; [0042] parking assignments are stored in the parking databases; [0035]-[0036] if user parks in an unauthorized space or stays over the reserved time, the system may alert the user to additional fees and/or deduct the additional charges/fines from the user’s account)
Parking in the wrong spot is a 100% deviation from the assigned spot, and therefore the claim is met. If Applicant wishes to invoke the embodiment disclosed in [0081], amendments which recite determining that the vehicle’s orientation is incorrect or the like may help to advance prosecution over Kusens. However, while not relied upon for this rejection because the claim is met by Kusens alone, Applicant is advised that Bruce discloses adjusting the parking fee based on the actual dimensions of a parking space in [0059], and that the system can dynamically adjust the size of a parking space if the user parks in a manner which encroaches or nearly encroaches on another space in [0065]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE E CAREY/Examiner, Art Unit 3628